FILED
                                                                                     May 17, 2018
                                                                                     01:51 PM(CT)
                                                                                   TENNESSEE COURT OF
                                                                                  WORKERS' COMPENSATION
                                                                                         CLAIMS




               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                                 AT GRAY

PltilliJ>   H~ll,                               )   Docket No. 2018-02-0063
                    EmJ>loyee,                  )
v.                                              )
Life   C~re    Center of Greeneville,           )   St~te   File No. 98623-2017
                 EmJ>loyer,                     )
And                                             )
Old ReJ>ublic Ins. Co.,                         )   Judge   Bri~n   K. Addington
                    c~rrier.                    )


            EXPEDITED HEARING ORDER DENYING REQUESTED RELIEF
                     (ON-THE-RECORD DETERMINATION)


        Phillip Hall filed a Request for Expedited Hearing seeking additional medical
benefits for his alleged December 2017 work-related accident at Life Care Center of
Greeneville. The Court determined it would make an on-the-record determination rather
than conduct an in-person evidentiary hearing after reviewing the file and holding it
needed no additional information to determine whether Mr. Hall is likely to prevail at a
hearing on the merits. The Court sent a docketing notice giving the parties fourteen
calendar days to object to any of the contents of the record or to supplement it. Neither
party responded to the docketing notice. The case now comes before the Court on May
17, 2018, on the issue of whether Mr. Hall is entitled to additional medical benefits.
Because the medical evidence does not support his claim, the Court denies the requested
relief.

                                        Cl~im   History

      Mr. Hall worked as a CNA at Life Care Center. He was the only African-
American man working on day shift. Mr. Hall alleged that from the time he applied to be
a CNA until he was forced to leave work on December 26, 2017, employees and
management discriminated against or harassed him because of his race or gender. Some
examples he provided were: performing a lengthy criminal background check; "male-
bashing" by female employees; touching by female employees; and employees and

                                                1
patients lying about him. These instances happened over a period of months. He alleged
that when he complained to management, Life Care Center did not discipline the
offenders and forced him to continue working with them. He reported that the
discrimination and harassment caused him nausea and shaking. Upon his return to work
on December 2 7, 20 17, Life Care Center provided a panel of physicians from which Mr.
Hall chose IndustriCare.

      At IndustriCare, Mr. Hall complained of work-related anxiety and depression.
The physician 1 took Mr. Hall off work for two consecutive days and suggested Mr. Hall
and the other involved employees not work together. The physician also made a
psychiatric referral. However, on the form the physician wrote "indeterminate" as to
whether the injury was work-related.

        Because of that notation, Life Care Centers did not authorize the psychiatric
referral. Instead, it filed a Notice of Denial of Claim for Compensation and claimed Mr.
Hall's injury did not arise from his employment or meet the definition of injury.

                              Findings of Fact and Conclusions of Law

      Mr. Hall need not prove every element of his claim by a preponderance of the
evidence to obtain relief at an expedited hearing. Instead, he must present sufficient
evidence that he is likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-
6-239(d)(l) (2017); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       Mr. Hall must show that he suffered an InJury as defined in the Workers'
Compensation Law. An "injury" means an injury by accident or mental injury "arising
primarily out of and in the course and scope of employment[.]" Further, it must be
shown to a reasonable degree of medical certainty that the employment contributed more
than fifty percent in causing the need for medical treatment, considering all causes. See
generally Tenn. Code Ann. § 50-6-102(14).

        A mental injury is a "loss of mental faculties or a mental or behavior disorder,
arising primarily out of a compensable injury or an identifiable work related event
resulting in a sudden or unusual stimulus[.]" Tenn. Code Ann. § 50-6-102(17).
Psychological or psychiatric treatment is limited to psychologists or psychiatrists referred
by the panel physician. Tenn. Code Ann. § 50-6-204(h).

       In cases involving sudden or unusual mental stimulus, the employee must prove
(1) the mental injury stems from an identifiable stressful, work-related event producing a
sudden mental stimulus, and (2) the event must be unusual compared to the ordinary

1
    It appears that the same physician saw Mr. Hall both days, but the Court could not read the signature.

                                                       2
stress of the employee's job. Edwards v. Fred's Pharmacy, 2018 Tenn. Wrk. Comp.
App. Bd. LEXIS 9, at *7-8 (Feb. 14, 2018). Mr. Hall is seeking benefits for an alleged
mental injury caused by gradually-occurring stress rather than a sudden or unusual
stimulus. Additionally, he did not provide sufficient evidence to prove that his stress was
unusual compared to the ordinary stress of a CNA.

        Further, the only medical opinion regarding the work-relatedness of Mr. Hall's
mental injury came from IndustriCare's authorized panel physician, whose opinion is
presumed correct on the issue of causation. See Tenn. Code Ann. § 50-6-102(14)(E). In
this case, when asked to determine causation, the physician wrote "indeterminate."

       Although the authorized physician made a psychiatric referral, the physician did
not relate the need for the referral to a specific work injury. The physician did not find
Mr. Hall's injury primarily related to his work. The parties provided this sole physician's
opinion to the Court; the Court is constrained to follow it. See Lurz v. Int'l Paper Co.,
2018 TN Wrk. Comp. App. Bd. LEXIS 8, at *16 (Feb. 14, 2018)("[J]udges are not well-
suited to make independent medical determinations without expert medical testimony
supporting such a determination."). Therefore, the Court holds Mr. Hall is not likely to
prevail at a hearing on the merits regarding the requested medical benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Hall's request for additional medical benefits is denied at this time.

   2. This matter is set for a Scheduling Hearing on July 27, 2018, at 11 :00 a.m.
      Eastern. You must call toll-free at 855-543-5044 to participate in the Hearing.
      Failure to call may result in a determination of the issues without your
      participation.

       ENTERED May 17,2018.




                                  JUDGE BRIAN K. ADDINGTON
                                  Court of Workers' Compensation Claims




                                             3
                                     APPENDIX

The Court reviewed the following documents:

   1. Petition for Benefit Determination
   2. Final Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Mr. Hall's Affidavit
   5. Mr. Hall's December 18, 2017 Statement
   6. Mr. Hall's March 7, 2018 Statement
   7. Life Care Center's Response to the REH
   8. Medical Records: IndustriCare
   9. First Report of Injury
   10. Panel of Physicians
   11. Mr. Hall's recorded statement
   12. Wage Statement




                           CERTIFICATE OF SERVICE

      I certify that a copy of this Order was sent to these recipients by the following
methods of service on May 17, 2018.

Name                       Certified Via       Via     Service sent to:
                           Mail      Fax       Email
Phillip Hall, Self-                                    112 S. Sunset
Represented                    X                 X     Greeneville, TN 37743
Employee                                               Philliphallph.ph@gmail.com
Debra Fulton, Esq.,
Employer's Attorney                              X     dfulton@fmsllp.com




                                        Pe~h m,:f/::u;::rt
                                        Court of orkers' Compensation Claims
                                        WC.CourtClerk@tn.gov




                                           4
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
   Filed Date Stamp Here                     EXPEDITED HEARING NOTICE OF APPEAL
                                                  Tennessee Division of Workers' Compensation
                                                                                                     Docket#: - - - -- -- - --
                                                      www.tn.go v/labor-wfd/wcomp.shtm l
                                                                                                     State File #/YR: - - -- - - --
                                                             wc.courtclerk@tn.gov
                                                                1-800-332-2667                       RFA#: _ _ _ _ _ _ _ _____ _

                                                                                                     Date of Injury: - - - -- - - - -
                                                                                                     SSN: _______ _ ______ __




                      Employee


                      Employer and Carrier

          Notice
          Noticeisg~enthat _ _ _ _ _ _ _~~--~~~~---~~~--------~
                                    [List name(s) of all appealing party(ies) on separate sheet if necessary]

          appeals the order(s) of the Court of Workers' Compensation Claims at _ __

           -~~~-----~~~~~~~~-to the Workers' Compensation Appeals Board .
           [List the date(s) the order(s) was filed in the court clerk's office]

          Judge___________________________________________

          Statement of the Issues
          Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




          Additional Information
          Type of Case [Check the most appropriate item]

                             D   Temporary disability benefits
                             D   Medical benefits for current injury
                             D   Medical benefits under prior order issued by the Court

          List of Parties
          Appellant (Requesting Party): _____________ .A t Hearing: DEmployer DEmployee
          Address:. _______________________ ______________ ___________

          Party's Phone:.____________________________ Email: _________________________

          Attorney's Name:________________________________ ___ BPR#: - - - - - - - - - - - -

          Attorney's Address:. _ _ _ _ _~~-~~~~----~~----                                             Phone:
          Attorney's City, State & Zip code: _____________________ ___________ _ _ _ __ _
          Attorney's Email :_ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ __

                                        *Attach an additional sheet for each additional Appellant*

LB-1099    rev.4/15                                        Page 1 of 2                                                     RDA 11082
Employee Name: - - - -- - - -- - - -              SF#: _ _ _ _ __ _ _ _ _ DO l: _ __             _ __




Aopellee(s)
Appellee (Opposing Party): _ _ _ _ _ _ _ _.At Hearing: OEmployer DEmployee



Appellee's Address: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Appellee's Phone:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.Email:_ _ _ _ _ _ __ _ _ _ _ _ __

Attorney's Name:_ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ BPR#: - - - - - - - -
Attorney's Address:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone:

Attorney's City, State & Zip code: - - - -- - - - - - - - - - - - - - - - - - - -- -
Attorney's Email:._ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                       * Attach an additional sheet for each additional Appellee *


CERTIFICATE OF SERVICE

I,                                             certify that I have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules of
Board of Workers' Compensation Appeals on this the              day of__, 20_ .



[Signature of appellant or attorney for appellant]



LB-1099   rev.4/1S                                Page 2 of 2                              RDA 11082
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082